DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 7/29/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
3.	Claims 1, 5 and 6 have been amended.  Claims 2, 4 and 7-15 have been cancelled.

Response to Arguments
Applicant's arguments filed 7/29/2021 have been fully considered but they are not persuasive.
Applicant argued that amended claim 1 requires that the thermally conductive sheet extends in a radial direction from a central axis of rotation of the stator core. When addressing claim 4, the Office Action stated the sheets to the varnish layers 19 of Yakota have a thickness, meaning that they extend in such a radial direction. This is clearly not what the skilled person would understand as the limitations provided by this claim. 
This argument is not persuasive because the sheets of varnish 19 are three dimensional objects that extend in three directions.  The clause in claim 1 “wherein said sheet 19 extends in a radial direction” is broad and does not distinguish claim 1 over Yakota.
Applicant argued that claim 1 has been further amended to require that the thermally conductive sheet extends vertically between the windings in a radial direction, drawing basis from paragraph [0048]. This more accurately describes the embodiment shown in figure 2, wherein the thermally conductive sheets are between vertical/radial layers of the coil, rather than horizontal layers as shown in the prior art above and in figure 7 of the present invention.   Since Yokota does not show thermally conductive layers between vertical layers of the coil, claim 1 as amended is patentable novel over the prior art.
.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein said sheet extends in a direction perpendicular to said central segment axis” recited in claim 5 and “wherein said sheet extends in a radial direction from the central axis of rotation xc” recited in claim 1 from which claim 5 depends must be shown together or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5/1 recites “wherein said sheet extends in a direction perpendicular to said central segment axis” representing the embodiment of FIG. 7.  Claim 1 on which claim 5 depends recites “wherein said sheet extends in a radial direction from the central axis of rotation xc” representing the embodiment of FIG. 2.  These two features are mutually exclusive according to the Drawings and paragraph [0048] of the description making claims 1 and 5 unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yokota et al. (US 2015/0188372, hereinafter Yokota).
As to claim 1, Yokota shows (FIG. 1, 6, 7) a stator core 3 having a central axis of rotation xc (para[0026]:11-13), the stator core 3 comprising:
a plurality of individually wound stator segments 2, 
wherein a first of said plurality of individually wound stator segments 2 has a T-shaped cross-section 4 wherein a top part of the T-shape is formed by a back iron section 4a and a bottom part of the T-shape is formed by a tooth section 4b, and 
wherein a coil 6 of conductive wire 7 (copper para[0027]:1-6) is individually wound around the tooth section 4b of the first stator segment 2 and wherein (FIG. 5):

    PNG
    media_image1.png
    538
    1184
    media_image1.png
    Greyscale

said coil 6 comprises a first terminal 62 at a first end of the coil 6 and a second terminal 64 at a second end of the coil, and wherein each terminal 62,64 is configured to be connectable to and detachable from a terminal of an adjacent individually wound stator segment (the terminals 62,64 are copper and connectable and detachable); 
a sheet of thermally conductive material 19, disposed between windings 6a,6b,6c of said coils 6 (varnish 19 is between all portions 6a,6b,6c of the wire 7, FIG. 7 and para[0033]; the varnish 19 has a sheet form conforming to the flat shape of the wire 7, thermally conductive para[0044]), wherein said sheet 19 extends in a radial direction from the central axis of rotation xc (stator core 3 has a central axis para[0026]:11-13; the sheet 19 has a thickness dimension in the radial direction).
As to claim 5/1, Yokota was discussed above with respect to claim 1, and Yokota further shows (FIG. 6) said first individually wound stator segment 2 has a central segment axis A, extending from an outer surface of the back iron section 4a to an inner most surface of the T-section and wherein said sheet 19 extends in a direction perpendicular to said central segment axis A (the sheet 19 has a longer dimension perpendicular to the axis A FIG. 7, para[0026]:11-13).
As to claim 6/1, Yokota was discussed above with respect to claim 1, and Yokota further shows (FIG. 7) a plurality of said sheets 19 (a sheet 19 between each pair of adjacent coils 6,7 in the winding).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 2015/0188372, hereinafter Yokota) in view of Ikeda et al. (US 2017/0178765, hereinafter Ikeda).
As to claim 3/1, Yokota was discussed above except for said thermally conductive material comprises carbon nanotubes.
Ikeda teaches the varnish comprises carbon nanotubes (resin varnish coating para[0105],[0106]:1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the varnish of Yokota to have said thermally conductive material 19 comprises carbon nanotubes as taught by Ikeda, for the advantageous benefit of improving the elastic modulus of the thermally conductive material 19 as taught by Ikeda (para[0105]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Shimazu (JP 2010226902 A) shows a divided stator core;
Hirsch (US 2,769,104) shows (FIG. 3) a heat radiating element 24 in a winding;
Hagenaar (DE 2826607 A) shows (FIG. 2-6) cooling lugs 2 in coils 1; and
Rippel (US 2009/0195108 A1) shows elongated windings 30 (FIG. 2b, para[0008]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832   


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832